UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6308


WILLIAM DEVON DICKEY,

                   Plaintiff - Appellant,

             v.

SCDC; WARDEN COHEN; NURSE WITE; OFFICER HARRIS; DOCTOR
LEMON; NURSE GRIMES; NURSE SIMMONS; LIEUTENANT MAZE;
LIEUTENANT BRYANT; SERGEANT DEVIN WILLIAMS; DOCTOR
ROBERTS, Optical Lab,

                   Defendants - Appellees,

             and

EYE CLINIC,

                   Defendant.


Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Donald C. Coggins, Jr., District Judge. (9:17-cv-02194-DCC)


Submitted: May 23, 2019                                     Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
William Devon Dickey, Appellant Pro Se. Michael Charles Tanner, MICHAEL C.
TANNER LAW OFFICE, Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       William Devon Dickey appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Dickey v. SCDC,

No. 9:17-cv-02194-DCC (D.S.C. Feb. 13, 2019).           We deny Dickey’s motions for

appointment of counsel and motion to strike. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3